Court of Appeals  Opinions | Tennessee Administrative Office of the Courts





          Tennessee Administrative Office of the Courts        


Court of AppealsAbout
News
Judges
Opinions
Oral Arguments
Rules
Proposed Rules & Amendments

Supreme Court
Court of Criminal Appeals
Appellate Court Clerk's Office
Circuit, Criminal & Chancery Courts
General Sessions Courts
Juvenile & Family Courts
Municipal Courts
Court Clerks
Court Rules




SEARCH TNCOURTS.GOV:



Search this site: 






Connect with us on Twitter
Help Center
Opinions & News Feeds
View Photos on Flickr



ADA Policy
Media
Employment
Board of Judicial Conduct
Privacy Policy
Site Map
Contact



          Administrative Office of the Courts
          511 Union Street, Suite 600 
          Nashville, TN 37219
          (615) 741-2687
          (800) 448-7970
          © 2013 Tennessee Courts System








CourtsSupreme CourtCourt of AppealsCourt of Criminal AppealsAppellate Court Clerk's OfficeCircuit, Criminal & Chancery CourtsGeneral Sessions CourtsJuvenile & Family CourtsMunicipal CourtsCourt ClerksCourt RulesProgramsAccess to JusticeCourt ImprovementCourt InterpretersCourt ReportersGAVELS ProgramIndigent DefenseParenting PlanMediationRFPs/GrantsSCALES ProjectSelf Help CenterAdministrationContinuing Legal EducationJudicial ResourcesHuman ResourcesTraining CoursesLinksForms & PublicationsCourt FormsGuides & ResourcesOther FormsPublicationsReportsStatistical ReportsCriminal Justice Handbook Order FormBoards & CommissionsBoard of Judicial ConductBoards & CommissionsCalendar



You are here: Home  >  Courts  >  Court of Appeals  >  print 


  Court of Appeals  Opinions	






            Court          







            County          







            Authoring Judge          







            Originating Judge          







            Date Filter          



 Format: 10/08/2013



And: 

 Format: 10/08/2013


 



            Case Number          







            Case Name          







            keyword search          







Sort by: 




Order: 
























              Clifford Michael Johnson v. Nissan North America, Inc.M2003-01165-COA-R10-CVAuthoring Judge: Judge Frank Clement, Jr.Trial Court Judge: Judge J.S. Steve DanielFormer employee of Nissan North America, Inc. filed this action against Nissan alleging retaliatory discharge following his filing of a workers' compensation claim. A discovery dispute ensued wherein Nissan objected claiming the requests were not relevant and that it would violate the Americans with Disabilities Act if it provided the discovery. The trial court modified the discovery and ordered Nissan to: 1) list every employee terminated between August 2000 and January 2002 and the reason for the termination; 2) identify which of these employees filed workers' compensation claims or received workers' compensation benefits within one year preceding their respective termination; and 3) identify each employee that Nissan or its agents either conducted surveillance on or requested that surveillance be conducted on between August 2000 and January 2002. We reverse, finding that the plaintiff failed to make a compelling showing of relevance and failed to establish that the value of the discovery sought, which pertained to information contained in the personnel and medical records of current and former employees of Nissan, outweighed the privacy interests of those individuals who were not parties to this action. 

              Rutherford County            

              Court of Appeals             

05/26/04 





              Estate of Lisa Duncan, by and through Edward Human, Personal Representative v. State of TennesseeM2003-01105-COA-R3-CVAuthoring Judge: Judge W. Frank CrawfordTrial Court Judge: W.R. Baker, CommissionerThis case involves the death of a passenger who was involved in a high speed police chase. The Tennessee Claims Commission granted summary judgment to the State and passenger's personal representative appealed, primarily on the ground that the Claims Commission erred in granting summary judgment prior to an opportunity to take the discovery deposition of the involved highway patrolman. We affirm. 

              Pickett County            

              Court of Appeals             

05/26/04 





              Dr. Kenneth F. Freels, v. Joseph C. Taylor & Associates, Inc. and Howard G. Hogan, Successor Receiver for Joseph C. Taylor & Associates, Inc.E2003-01788-COA-R3-CVAuthoring Judge: Presiding Judge Herschel P. FranksTrial Court Judge: Chancellor Daryl R. FanslerPlaintiffs sought recovery of cashier's check on theory of bailment or resulting or constructive trust. From an adverse Judgment by the Chancellor, plaintiffs appealed. We affirm. 

              Knox County            

              Court of Appeals             

05/26/04 





              Randall C. Hagy v. Commisssioner, Tennessee Department of Labor and Workforce Development and Tennessee Distribution, Inc.E2003-01685-COA-R3-CVAuthoring Judge: Presiding Judge Herschel P. FranksTrial Court Judge: Judge John S. McLellan, IIIEmployee was discharged from employment for refusing to follow orders. The Commissioner denied employee unemployment benefits, and employee appealed to the Court which affirmed the ruling of the Commissioner. On appeal to this Court, we affirm. 

              Sullivan County            

              Court of Appeals             

05/26/04 





              Jerry Rogers v. David Stanley Davis and Vanetta DavisE2003-01240-COA-R3-CVAuthoring Judge: Presiding Judge Herschel P. FranksTrial Court Judge: Chancellor Jerri S. BryantThe trial court awarded plaintiff judgment for rents on property occupied by defendants, but refused judgment for defendants for improvements made by them to plaintiff's property. On appeal, we reverse and award defendants judgment for improvements made to the property and modify plaintiff's judgment for the rental value of land. 

              Polk County            

              Court of Appeals             

05/26/04 





              State of Tennessee Department of Children's Services v. John BelderW2003-02888-COA-R3-PTAuthoring Judge: Judge W. Frank CrawfordTrial Court Judge: Judge Larry J. LoganThis is a termination of parental rights case. Father appeals from the order of the Juvenile Court of Carroll County, terminating his parental rights. Specifically, Father asserts that the grounds cited for termination are not supported by clear and convincing evidence in the record, that termination is not in the best interest of the children, and that the Department of Children’s Services did not provide reasonable services. Because we find clear and convincing evidence in the record to support the trial court’s findings, we affirm. Tenn. R. App. P. 3; Appeal as of Right; 

              Carroll County            

              Court of Appeals             

05/25/04 





              Anna Faye Floyd, et al., v. Johnny Tesar, et al.E2004-00025-COA-R3-CVAuthoring Judge: Judge David Michael SwineyTrial Court Judge: Chancellor Telford E. Forgety, Jr.Anna Faye Floyd, Michael Everette Floyd, and David Earl Floyd, minor children, by and through their mother and natural guardian Linda Floyd ("Plaintiffs"), sued Johnny Tesar, Marsell Tesar, Jobey Green, Wilburn Green, and Martha Lee ("Defendants") to quiet title to land in Sevier County, Tennessee. After a bench trial, the Trial Court held, inter alia, that the minor Plaintiffs are the true owners of the land, and that Defendants Johnny Tesar and Marsell Tesar had committed fraud upon the Plaintiffs, knowingly clouded Plaintiffs' title, and trespassed upon Plaintiffs' land. The Trial Court also awarded Plaintiffs damages and attorney's fees against Defendants Johnny Tesar and Marsell Tesar. Defendants appeal but raise no specific issues on appeal and point to no error in the record. We affirm. 

              Sevier County            

              Court of Appeals             

05/25/04 





              Wanda Moody v. Timothy Hutchison, Sheriff of Knox CountyE2003-01325-COA-R3-CVAuthoring Judge: Judge David Michael SwineyTrial Court Judge: Chancellor Daryl R. FanslerKnox County Commissioner Wanda Moody ("Plaintiff") made a Public Records Act request for numerous documents in the possession of Timothy Hutchison, the Sheriff of Knox County ("Defendant"). Defendant responded and provided some, but not all of the requested documents. Plaintiff eventually sought to have Defendant held in criminal contempt claiming at least fifty of his responses to the various document requests were false. After a trial on the criminal contempt charges, the Trial Court concluded Defendant made "at least six" false representations which amounted to criminal contempt, and imposed the maximum fine of $50 for each offense, for a total of $300. Defendant appeals claiming, among other things, that the proof failed to establish that he was guilty beyond a reasonable doubt of criminal contempt. We affirm the judgment of the Trial Court. 

              Knox County            

              Court of Appeals             

05/25/04 





              Ruffin Buildling Systems, Inc., v. Larry Gene Varner, an individual, et al.E2003-1677-COA-R3-CVAuthoring Judge: Judge D. Michael SwineyTrial Court Judge: Chancellor Richard E. LaddLarry Gene Varner and Todd Duncan (“Defendants”) contracted with Joel Frazier d/b/a Timberline Construction Company (“Timberline”) for construction of a building on Defendants’ property. Timberline then contracted with Ruffin Building Systems, Inc. (“Plaintiff”) for Plaintiff to provide certain materials for the construction. Defendants paid Timberline, but Timberline never paid Plaintiff. Plaintiff sued Defendants on its materialman’s lien. The Trial Court granted Defendants summary judgment holding, inter alia, that Plaintiff did not comply with the notice requirements of Tenn. Code Ann. § 66-11-115. Plaintiff appeals. We affirm.  

              Sullivan County            

              Court of Appeals             

05/21/04 





              Leroy Mosby, et al., v. Memphis Area Transit Authority, et al.W2003-00451-COA-R3-CVAuthoring Judge: Judge Alan E. HighersTrial Court Judge: Judge D'Army BaileyThis case arises out of a motor vehicle accident, which resulted in the death of Deceased, a farepaying passenger of a bus. Plaintiffs, Deceased’s heirs, brought a wrongful death action against the driver of the Cadillac in the bus/car collision and Defendants, the driver of the bus and the Memphis Area Transit Authority. At the close of Plaintiffs’ proof, the trial court granted Defendants’ motion for involuntary dismissal pursuant to Rule 41.02(2) of the Tennessee Rules of Civil Procedure. For the reasons stated below, we affirm the decision of the trial court.  

              Shelby County            

              Court of Appeals             

05/19/04 





              Nick Alfredo Santiago, et. al, v. Joy Cooper, et al.W2003-01882-COA-R3-CVAuthoring Judge: Judge Alan E. HighersTrial Court Judge: Judge William B. AcreePlaintiff, a minor student, brought suit for damages arising from an eye injury he sustained during recess at school. The Defendants, which are both governmental entities, moved for summary judgment, arguing that they are immune from suit and that Plaintiff cannot, as a matter of law, establish the elements of his negligence claim. After conducting a hearing, the trial court granted the Defendants summary judgment on both grounds. For the following reasons, we affirm the ruling of the lower court.  

              Weakley County            

              Court of Appeals             

05/18/04 





              Tonya Patrice Ray v. William Martin Ray v. Stephen Eric StaggsM2003-01158-COA-R3-CVAuthoring Judge: Presiding Judge W. Frank CrawfordTrial Court Judge: Judge Carol L. SolomanNatural father of minor twin children appeals trial court's final order of custody and visitation on multiple grounds, alleging primarily that (1) the trial court erred in awarding visitation to stepfather; (2) the trial court erred in refusing to change children's surname to that of their natural father; and (3) the trial court improperly based its opinion on a sealed psychological report. We affirm in part,  reverse in part, and remand. 

              Davidson County            

              Court of Appeals             

05/18/04 





              First National of North America v. Michael MarksM2002-03104-COA-R3-CVAuthoring Judge: Judge Frank Clement, Jr.Trial Court Judge: Chancellor Irvin H. Kilcrease, Jr.Plaintiff First National of North America, LLC (FNNA) brought a claim for unjust enrichment against Michael Marks. Marks had refinanced his home mortgage through Morgan International, which was owned by Jerry Levine. The purpose of the refinancing was to pay off an existing mortgage owing to a third party and to obtain net proceeds of approximately $44,000 for Marks’ other needs. Unknown to Marks, the funds for Marks’ loan were provided to Levine by FNNA pursuant to a Commercial Loan and Servicing Agreement between FNNA and Levine. The refinancing transaction closed and Marks received net proceeds of $44,394 at the closing; however, National Bank. For almost a year Marks was unaware that the pre-existing mortgage was not paid making the payments, First American initiated foreclosure proceedings against Marks. Marks paid the arrearage and maintained the mortgage with First American. Marks sued Levine and Morgan International. FNNA intervened as a party plaintiff against Levine and Marks. FNNA obtained a judgment based on contract against Levine but Levine was discharged in bankruptcy without any recovery to FNNA. Thereafter, FNNA obtained a judgment against Marks for $38,000, on the theory of unjust enrichment, plus pre-judgment interest. Marks appealed claiming he had a contractual relationship with FNNA that precluded a recovery under unjust enrichment. We affirm. 

              Davidson County            

              Court of Appeals             

05/18/04 





              First National of North America v. Michael Marks - DissentingM2002-03104-COA-R3-CVAuthoring Judge: Presiding Judge William C. Koch, Jr.Trial Court Judge: Chancellor Irvin H. Kilcrease, Jr.WILLIAM C. KOCH, JR., P.J., M.S., dissenting. Both First National of North America, LLC and Michael Marks were victimized by Jerry Levine’s shady mortgage brokering. When the dust settled, Mr. Levine did not effectively assign Mr. Marks’s note and deed of trust to First National, thereby leaving First National with no security. At the same time, Mr. Levine did not pay off Mr. Marks’s existing mortgage, leaving him even deeper in debt than he was before. The majority has decided that Mr. Marks should bear the brunt of Mr. Levine’s defalcations by requiring him to partially indemnify First National. I disagree. 

              Davidson County            

              Court of Appeals             

05/18/04 





« first
‹ previous
…
416
417
418
419
420
421
422
423
424
…
next ›
last »